DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status…………………………………………………………………….…………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 5

	

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 1/22/2021.Claims 1-16 are pending. In response to Amendment, the previous rejection of Claims 1-16 under 35 U.S.C. 103 as being unpatentable over Zacharias et al (US 2003/0159141) in view of Hochman et al (US 2003/0236458) are withdrawn. The terminal disclaimers filed 1/22/2021 are accepted, thus the double patenting rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Olivio on 2/25/2021

. 
				 
				Allowable Subject Matter 
Claims 1-11 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Zacharias et al teaches a system for medical software tools, comprising: an image stream interface module configured to receive an image stream from a surgical camera (paragraph [0004] a video camera located in the surgical micro scope receiving an image thro ugh a beam splitter that is similar to the surgeons view of the surgical area); a user interface overlay module configured to provide a user interface overlay adapted for presentation over the image stream ( 22, figure 2; paragraph [0002]; superposing computer generated graphic information over portions of another video image); an optical sensor located corresponding with said surgical camera for registering momentary changes in spectral characteristics reflected from a tissue surface under inspection; a medical software tools module configured to provide a medical software tool through the user interface( paragraph [0086] display screen that allows a user to select among different operating modes and graphic display overlay templates used while processing surgical apparatus 18 serial data stream to provide a digital RGB video image for video overlay console), the medical software tool being configured to perform an operation with respect to the image stream and provide an output adapted to be presented over the image stream (Paragraph[002] devices used for superposing computer generated graphic information over portions of another video image and more particularly is related to a device for producing an output video signal of a surgical procedure where portions of the video image are replaced by computer gene rated graphic information in digital video format derived from a data signal containing meaningful operational 
 Hochman teaches contrast-enhancing agents may exhibit different dynamics, such as different perfusion rates, clearance rates, or the like, in normal and abnormal tissue. Such differences result, in many cases, from abnormal or different vascularization in such tissues. For some applications, it may be desirable to employ multiple contrast enhancing agents, each agent having different spectral properties. The contrast enhancing agents are non-toxic to normal cells and do not interfere with normal metabolic activities at the area of interest. In one exemplary embodiment, the dynamics of the perfusion of a contrast enhancement agent administered in the blood through normal tissue differ from the dynamics of dye perfusion through abnormal tissue, such as, but not limited to, cancerous tissue (paragraph [0039]). Additionally, Hochman teaches an in paragraph [0189] a difference image was obtained at 15 seconds after intravenous injection of indocyanine green, showing the dynamics of dye perfusion in the first seconds in malignant tissue are similar to those in the first few seconds of benign tumor tissue. An image taken at 30 seconds showed that the malignant tissue is even more intense by comparison to the normal tissue. In addition, images taken at 1 minute after dye injection and 10 minutes after dye injection both showed that unlike benign tumor tissue, in malignant tumor tissue, dye was retained significantly longer, and in some cases, continued to sequester in the malignant tumor tissue over longer periods of time. Therefore, it is possible with this device to identify malignant tumor tissue, distinguish intraoperatively between normal and malignant tumor tissue, and to distinguish between the various grades of tumor (e.g., normal vs. benign vs. malignant). Thus, it is possible to not only image the location of tumor tissue, but also to grade the tumor with more malignant tumors retaining dye for a longer period of time than a lower grade tumor. None teaches: 
a medical image processing system for processing patient medical data and corresponding said patient medical data with said momentary changes in spectral characteristics for generating optical signature data indicative of various patient conditions, wherein the medical software tool measures: a. changes in color intensity and b. rates at which said color intensities change in response to: heartbeat pushed blood, breathing pushed oxygen or light intensity or modulation from a light source; wherein a contrast fluorescent dye is introduced associated with said tissue under inspection in the assessment of the perfusion of tissues and organs; and, wherein an image stream enhancement function with a de-haze function, a de-blur function, a shadow function, and a thermal turbulence function for enabling system users to obtain an optimized view of a surgical procedure. 
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m...
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664